 626DECISIONSOF NATIONALLABOR RELATIONS BOARDDirectors Guild of America,Inc.andUniversal Tele-vision,A Division of UniversalCityStudios,Inc. and Freight Drivers,Warehousemen andHelpers Local Union No. 390,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 12-CD-30826 September 1985DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN- DOTSON AND MEMBERSDENNIS AND JOHANSENThe charge in this Section 10(k) proceeding wasfiled 5 February 1985 by the Employer, allegingthat the Respondent, Directors Guild of America,Inc. (the Guild), violated Section 8(b)(4)(D) of theNational Labor Relations Act by engaging in pro-scribed activity with an object of forcing the Em-ployer to assign certain work to employees if rep-resents rather than to employees represented byFreight Drivers, Warehousemen and Helpers LocalUnionNo. 390, InternationalBrotherhood 'ofTeamsters, Chauffeurs,Warehousemen and Helperswas held, 12 and 13 March 1985 in Miami, Florida,before Hearing Officer-Eduardo Soto.The National Labor Relations Board has delegat-member panel.-The 'Board 'affirms the,hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe Company, a Delaware corporation havingits administrative offices in Los Angeles, California,has been engaged in the production of theatricaland television films throughout-the United States,includingMiami, Florida, where it is currently en-gaged in the production of the television series"Miami Vice." During the past 12 months' in thecourse and conduct of its business, operations theCompany has purchased and received at its Miami,Florida facility products, goods, andmaterialsvalued in excess of $50,000 directly from points lo-cated outside the State of Florida. The parties stip-ulate, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that ' the Guild and TeamstersLocal 390 are labor organizations within the mean-ing of Section 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeIn late 1983 or early 1984 the Employer filmed apilot television program which soon thereafter de-veloped into the series entitled "Miami Vice." On21December 1984 the Employer recognizedTeamsters Local 390 as the exclusive collective-bargainingrepresentative of employees performinglocationwork for the "Miami Vice" production.Teamsters Local 390 classifies these individuals aslocationmanagers.On 21 January 1985 the Em-ployer entered into a collective-bargaining agree-ment with Teamsters Local 390 which covered thelocationmanagers.The agreement's effective .dateis 1 January 1985. On 24 January 1985 an unnamedagent of the Guild telephoned the Employer's vicepresident of industrialrelations'Gary Hughes to in-quire whether the location work' had been assignedto the Teamsters-represented 'lo cationmanagers.Upon receiving verification from Hughes ofthis as-signment,the Guild agent told Hughes that the lo-cationwork properly belonged to the Guild's as-sistant directors and that if the Employer did notreassign,theGuild "would pull their people." The Employerthereafter filed the chargein this case.B.Work in DisputeThe work' in dispute is described generally as"locationwork" performed for the Employer's"Miami Vice" :series inSouth Florida. Employeesperforming "location work" locate and survey pos-sible filmingsites andarrange with the appropriateparties for use ,of thesesites.These employees arepresent at the 'site during the filming and' are re-sponsible for any followup claims for damage tothe property incurred during the Employer's use ofit.C. Contentionsof the,PartiesThe Guild contends that the disputed- workproperly belongs, to employees classified within itsorganization as second assistant directors. i It, pointsto training programs and seminars which it offersas. indicative of assistant directors' skills and knowl-edge of their craft. The Guild, asserts that becauseof their superior abilities, assistant directors canand do perform a broader range of duties than lo-cation . managers, leading to enhanced efficiencyand -economy of operation. The Guild further as-serts that assistant directors have historically per-formed location work in the film industry-first in'For brevity these individuals will be referred to in this decisionsimply as assistantdirectors.-276 NLRB No. 59 DIRECTORS GUILD (UNIVERSAL STUDIOS),6271954 under the representation of the. InternationalAlliance of Threatrical Stage Employees and laterin 1963 with the' Guild: The Guild states that itsBasicAgreement. with over 200 employers in thefilm industry .(including the. Employer's parentcompany) provides that -assistantdirectors will per-form location work. Finally,-.the Guild, contendsthat,assistantdirectors have actually performed lo-cation work for the Employer on its "Miami Vice"project.-Teamsters Local 390 contends, that location man-agerswhich it represents should be awarded thedisputedwork because: (1) the, Employer'spastpractice has been to use locationmanagers on the"Miami Vice" project;-(2) it has an effective collec-tive-bargaining agreement with the Employer cov-ering these employees; and (3) the. Employer hascurrentlyassigned location managersto perform lo-cation work. Teamsters Local 390 asserts that usinglocationmanagers for the disputed work contrib-utes to the efficient and economic operation of theEmployer's project because location managers areable to drive their own vehicles to perform loca-tionwork whereas Guild-represented assistant di-rectors`would have to rely on' other Teamsters-rep-resented' employees to transport them to the loca-tions.Finally,Teamsters Local 390 states that' in-dustry practice is that location managers performlocation work.The Employer contends that it employs both lo-cation managers and assistant directors on "MiamiVice." The Employer states that it has assigned thedisputed work to locationmanagersrepresented byTeamsters Local 390. The Employer states that theduties ofassistantdirectors are more comprehen-sive than those of the location 'managersand thatthe two groups are not interchangeable. The Em-ployer has declined to state its preference as towhich group should be awarded the disputed workin this proceeding.D. Applicability of the StatuteBefore the Board may proceed with a" determina-tion of a dispute pursuant to Section ' 10(k) of theAct, it must be satisfied that there is' reasonablecause' to believe that Section 8(b)(4)(D) of the Acthas ' ,been violated and that the parties have notagreed on a method for voluntary adjustment ofthe dispute.The parties stipulated that following the ' Em-ployer's recognition-of Teamsters Local 390 as therepresentative of locationmanagersperforming lo-cationwork,an agentof the Guild advised theEmployer thatunless theEmployer reassigned thedisputedwork to the Guild, the Guild would "pullits people" off the "Miami Vice" production.During the course of the hearing and on its con-clusion,Teamsters Local 390 moved to quash thenotice of hearing on the grounds that the disputewas not a true jurisdictional dispute but_rather wasrepresentational in -nature.Teamsters Local `390argued that the Guild's assertions that it was notconcerned about the identities of the individualsperforming the location work but only that they beclassifiedas assistantdirectors under the Guild'ssystem is evidence of a representational intent andinconsistentwith objectives properly cognizable ina 10(k) proceeding, The Guild asserts that the issueis solely a work jurisdiction dispute and that theposition of Teamsters Local 390 is not supportedby record evidence. The motion to quash' wastherefore referred to the Board for ruling.2Two factors may contribute to the appearancethat the. Guild's interest is representational. First,there is evidence that some former or current em-ployees performing location work for the Employ-er's "MiamiVice" production hold membership inboth the Guildas assistantdirectors and in Team-stersLocal 390 as location -managers. Second, theGuild has stated that it is willing to representanyone who meets" the requisites of its assistant di-rectorclassification,including individualswhomight currently be performing location work forthe Employer. However these factors do no over-ride the fact that both the Guild and TeamstersLocal 390 claim that employees within their re-spective representational -authority are the singleproper group to -perform, the location work. This isthe essence of a jurisdictonal dispute under Section8(b)(4)(D) of the Act-the requirement of a choicebetween two groups claiming the same work.3There is ample evidence in the record that the clas-sifications of local manager and assistant directorare distinct and different from one another4 andthat the Guild has threatened coercive measures (to"pull its people") against the Employer to win theassignmentof the work for its group.` As these cir-cumstancesdepict not' a representational 'interestbut a classic work 'jurisdictionclaim,we denyTeamsters Local 390's motion to quash.2 In its posthearingbrief Teamsters Local 390 presentedno facts orargumentrelativeto itsmotionto quash butproceeded on the stated as-sumption that a,lunsdictional dispute exists .-8See generallyCommunicationsWorkers(MountainStatesTelephone),118 NLRB 1104 (1957),Teamsters Local 222 (Jelco, Inc),206 NLRB 809(1973).-Cf.Food & Commercial Workers Local 1222 (Fed Mart Stores), 262NLRB 817 (1982)-*The Guild presentedevidence that assistantdirectors'perform morecomprehensive 'duties than location managersThe description of thefunctions of these two classifications differ in several respects In particu-lar, assistant directors perform a wider rangeof duties associated with theprelocation breakdown of the script and the on-set'directionof back-ground and crowd control- 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties stipulated that there. is no agreed-upon method.to which all parties are bound for thevoluntary settlement of this dispute. -We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method of voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute- is properly before the Board for determina-tion.E.Merits of the Dispute-Section 10(k) requires the Board to make an af-firmative award of disputed work afterconsidering,various factors.NLRB v.--ElectricalWorkers IBEWLocal 1212 (Columbia Broadcasting),364 U.S.(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743' (J. A. Jones Construction),135' NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.-1.Certifications and collective-bargainingagreementsThe parties stipulated- -that there is no outstand-ing Board certification of representative of employ-ees performing location work.In 'support of its claim, the Guild entered' intoevidencean unsignedcopy of itsBasicAgreementof - 1984 with over 200 members of a multiemployerbargainingunit.The multiemployer group includesthe parent company of the Employer. The scope ofthe . BasicAgreement extends throughout theUnited States, its dominions, islands, and Canada.The Guild contends that because -of the BasicAgreement's coverage of location work, the disput-ed work in this case properly belongs toassistant,directors.The Guild- also -disputes the validity ofany allegedagreementbetween the Employer andTeamsters Local 390, arguing that the purportedagreement embodying recognition was the coercedproduct of a Teamsters strike on the `-`Miami Vice"project.Teamsters Local 390 argues that ithas a signedagreementwith the Employer, effective January1985, covering employees performing the locationwork on the "Miami Vice" project. This docu-ment, referredto as anAddendum to the FeatureFilm Agreement, was made part of the, record.Teamsters Local 390 also submittedan unsignedcopy of its agreement with the Employer coveringall drivers, warehousemen, and helpers used on the"MiamiVice"production.That document isheaded "Feature Film Agreement."5 The, Adden-dum applies specifically to the "Miami Vice" workand'its terms are directed solely to this particularproject rather than to a geographicarea.,TeamstersLocal 390 contends- that this agreement overridesany general or basic agreement that the Guild mayhave with film industry employers covering loca-tion-type work.-Based' on the applicability of the collective-bar-gaining agreementbetween the. Employer 'andTeamstersLocal 390, we find that this factorfavors an award of the' disputed work to-the Team-sters-represented employees.2.Company preference and past practiceThe Employer declined to state a preferenceeither at the hearing or in its posthearing brief as towhich' group should be awarded the disputedwork.-The record discloses' thatwhen filming on"Miami Vice" began, the Employer used unrepre-sented employees to perform location work. Therecord shows that some of these individuals heldmembership in either the Guildas assistant direc-tors or in Teamsters Local '390 as location manag-ers or both. However, these employees worked on"MiamiVice" outside of their union status. Until21December 1984, the Employer did not pay em-ployees performing location work according to anycontractual pay rate. On that date, the Employerrecognized Teamsters Local 390 as the representa-tive of the employees performing location work.Whilepastpracticeismixed,the currentassign-ment of the Employer is to locationmanagers rep-resented by Teamsters Local 390. Accordingly, thisfactorfavorsTeamsters-representedemployeesbeing awarded the disputed work.3.Area and industry practiceThe Guild asserts thatitsBasicAgreement (re-ferredto insection 1, above) supports its claim forthe instantlocation work. The Guild points to bar-gaininghistory in the industry dating back to the1950s whenassistantdirectors regularly performedlocation-type duties for the "giants" in the industryas wellas, for lesser known film production compa-nies.The Guildstatesthat there are approximately800 assistantdirectors performing locationworkthroughout the country,includingapproximately30 in the State of Florida. -The Guild also intro-duced testimonyregardingcredits from various6Testimonyestablishes that following a diligent search, the Employerwas unable to produce a signedcopyof the Feature Film AgreementHowever,both parties to this contract assert that its terms have been ob-served,and-they consider it to be in effect .DIRECTORS GUILD (UNIVERSAL STUDIOS)629filmswhich listed assistant directors among thosewho contributed to the production of the film.Teamsters Local 390 introduced an agreementbetween a sister Teamsters local, Local 399 fromLos Angeles, and the Alliance of Motion Pictureand Television Producers in which the multiem-ployer group ' agrees to use location managers toperform location work within a 13-state area inwestern United States. The Alliance of Motion Pic-ture and Television Producers names the Employ-er's parent company as a member. Teamsters Local390 also contends that there is an agreement be-tween Teamsters Local 79 in northern Florida andanother employer in the film industry in which thatemployer recognizes that location work will beperformed by location managers.Based on the above, it appears that area and in-dustry practice is 'mixed. Both the Guild and theTeamsters have entered into various agreementswith film industry employers which purport tocover location work similar to that at issue in thisproceeding.Accordingly, we find that this factordoes not favor either party.4. Skills and trainingThe Guild points to its 2-year training courseand its sponsorship of numerous seminars heldevery year as evidence that its assistant directorspossess greater skills and knowledge of their jobsthanTeamsters-represented employees.The de-scription of the training course states that it wasbegun in 1969 pursuant to a collective-bargainingagreement between the Guild and the Film Pro-ducers Association of New York, Inc. and that it is"designed to emphasize the administrative andmanagerialfunctions characteristic of Assistant Di-rectors and to familiarize the Trainees with thepaper work and proper maintenance of records, in-cluding the preparation of call sheets, productionreports,and requisitions; to acquaint them with theworking conditions of . the collective-bargainingagreementsof industry guilds and unions; and togive thema basicknowledge of the administrativeproceduresinmotionpicture production, includingproduction and some post-production operations."The program is open to a limited number of appli-cants, involves on-the-job training, and it is intend-ed to enhance the progression of assistant directorsin their film production careers, leading ultimatelyto the level of the producer. In addition to thistraining course the Guild offers seminars in sub-jects rangingfrom financial matters andinsuranceto use ofequipmentneeded on the set. The Guildcontendsthat these projects are indicative of thegreaterskillsand professionalismassociated with itsemployees' approach to film production and thatthis better qualifies assistant directors to performlocation work.Teamsters Local 390 contends that location man-agerswho have worked on "Miami Vice" havedemonstrated their competence on the job for theEmployer. It points to one location managerhaving been given the responsibility by the Em-ployer to hire others to perform location work for"Miami Vice" as indicative of the Employer's con-fidence in the abilities of location managers. Team-stersLocal 390 also points to testimony from aGuild witness that Teamsters-represented locationmanagersare qualified to perform the disputedwork.It also statesthat in order to be,representedby Local 390 as a location manager, an individualmust have worked in the industry as a locationmanager, further evidence of the level of skill andexperiencewhich is the standard for Teamstersrepresentation. Teamsters Local 390 points, in con-trast, to the fact that the Guild requires only thatan individual be working as an assistant director inorder to qualify for membership within that classi-fication.The evidence regarding- formal training weighsin favor of the Guild-represented assistant direc-tors.While these training seminars and courses arenot required for working as an assistant directorunder the Guild's system, they are nevertheless in-dicative of the emphasis on encouraging profession-alism and broadening the understanding of theentireproduction process.Teamsters Local 390emphasizes the quality of job performance as evi-dence of the proven capabilities of location manag-ers to perform the disputed work. Because the lo-cation work on "Miami Vice" specifically involvesthose duties within the location managers' expertiseitwould appear that the ability successfully to per-form those functions is the critical factor. It is ap-parent from the record, however, that employeesrepresented by either union possess the skills neces-sary to perform the disputed work. Accordingly,we find that the factors for skills and training arenotweighted persuasively toward either the em-ployees represented by the Guild or those repre-sented by Teamsters Local 390.5.Economy and efficiency of operationThe Guild contends that its assistant directorsare generally. more capable of performing a widerrange of duties than location managers.The Guildcontends that assistant directors are involved in thecreative aspects of film production,i.e.,breakingdown the script,movement of the cast members onthe set, directing background action,and regulatingcrowd control,which will contribute to the moreefficientoperation of the production.Teamsters 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 390 asserts that because the terms of itsagreement with the Employer provide that locationmanagers will be able to drive their own vehiclesin performing their location work, the costs of pro-duction will be lessened for the Employer, i.e., theEmployer will not have to pay a Teamsters Local390 driver (the other, Teamsters-represented groupon the "Miami Vice" production) to transport as-sistant directors during the course of their on-the-job travel. Teamsters Local 390 argues that notonly would this be less costly for the Employer,but it wouldalso streamlinethe production proc-ess.While theassistantdirectors' familiarity with theentire production process could benefit the Em-ployer's overall production methods and therebyenhance efficiency, it has not been demonstratedthat this expertise actually results in a superior op-eration.The fact that the Teamsters-representedemployees are permitted to use their own vehiclesin peforming location work would more tangiblyreduce the number of employees involved in a par-ticular job. Accordingly, we find that the aspect ofeconomy and efficiency of operation slightly favorsan award of the disputed work to the location man-agers representedby Teamsters Local 390.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by TeamstersLocal 390 are entitled to perform the work in dis-pute.We reach this conclusion relying on the col-lective-bargaining agreement, employer assignment,and economy and efficiency of operation. Inmaking this determination, we are awarding thework to employees represented by TeamstersLocal 390, not to that Union or its members. Thedetermination is limited to the controversy thatgave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Universal Television, a Divisionof Universal City Studios, Inc., represented byFreight Drivers, Warehousemen and Helpers LocalUnionNo. 390, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America are entitled to perform location workon the Employer's "Miami Vice" television seriesin South Florida.2.Directors Guild of America, Inc. is not enti-tled bymeansproscribed by Section 8(b)(4)(D) ofthe Act to force the Employer toassign thedisput-ed work to employees represented by it.3.Within 10 days from this date, Directors Guildof America, Inc. shall notify the Regional DirectorforRegion 12 in writing whether it will refrainfrom forcing the Employer, by means proscribedby Section 8(b)(4)(D),to assignthe disputed workin a manner inconsistentwiththis determination.